UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEW JERSEY
In Re: Case No.: 19-17462
Mercedes Torres-Rohwer Chapter: 13
Judge: MBK.

 

NOTICE OF PROPOSED PRIVATE SALE

 

Mercedes Torres-Rohwer __, Debtor , in this case proposes to sell property of
the estate to the persons and on the terms described below. If you object to the sale, you must file a
written objection with the Clerk of the United States Bankruptcy Court and serve it on the party listed
below not later than 7 days before the hearing date. ,

 

Address of the Clerk: Clarkson S. Fisher US Courthouse
402 East State Street
Trenton, NJ 08608
Phone (609) 858-9333

 

 

 

If an objection is filed, a hearing will be held before the Honorable Michael B. Kaplan

on November 17, 2020 at 9 __a.m. at the United States Bankruptcy Court, courtroom
no. 8 402 East State Street Trenton, N.J. 08608 . (Hearing date must be at least 28 days from

 

the date of this notice). If no objection to the sale is filed, the clerk will enter a Certification of No Objection
and the sale will be held as proposed.

 

Description of property to be sold: +123 Wahwahtaysee Trail
Medford Lakes, NJ 08055

 

 

Proposed Purchaser: Julie Binger

 

 

Sale price: $235,000.00

 

 

Pursuant to D.N.J. LBR 6004-5, | request to pay the real estate broker and/or real estate attorney at
closing on the terms set forth below.

 

Name of Professional: Carol C. Latti
Amount to be paid: $6,800.00 _

Services rendered: —_List-and sell real property listed above

 

 

 

 
Higher and better offers will be received. They tnust be in writing and filed with the clerk not later than
7 days before the hearing date set forth above.

Objections must be served on, and requests for additional information directed to:

Name: Brad J. Sadek, Esq
Address: 1315 Walnut Street, Suite 502, Philadelphia, Pa 19107
Telephone No.; 215-545-0008

rev. 81/735
